Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8, line 28 is objected to because of the following informalities:  “the trailing edge” should be - -the trailing edge portion- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kress (US 20030180141) in view of Frederick (US 5207556 as referenced in OA dated 12/10/2019) and Clark et al (US 20130268244 as referenced in OA dated 12/10/2019) and Chang (US 20150377045 as referenced in OA dated 12/8/2020).
Regarding claim 1, Kress discloses a nozzle segment (Paragraph 0025), comprising: 
a stator component (Figure 1, 36) having an airfoil (The airfoil seen in Figure 2) that extends radially between an inner band (Figure 1, 40) and an outer band (Figure 1, 38), the stator component defining a radial cooling channel (The radial cooling channel of Figure 3, 36), the airfoil comprising a leading edge portion (The region around Figure 2, 76), a trailing edge portion (The region around Figure 2, 78), a pressure side wall (Paragraph 0043) and a (Paragraph 0043) and a plurality of film holes (Figure 2, 68) in fluid communication with the radial cooling channel; and 
a strut (Figure 1, 64) disposed within the radial cooling channel and defining an inner radial cooling passage (The inner radial cooling passaged defined by Figure 1, 64) within the radial cooling channel, the strut defining a plurality of apertures (Paragraph 0034) that provide for fluid communication from the inner radial cooling passage to the radial cooling channel; 
wherein the plurality of apertures are positioned and arranged along the strut so as to provide impingement cooling to an inner surface (The inner surface defining Figure 1, 36) of the airfoil along a chord length (The chord length along the chord line as measured from the leading edge) of the airfoil, the chord length measured along a chord line (The chord line measured from Figure 2, 76 to 78) from a starting point (The starting point at Figure 2, 76) at the leading edge portion of the airfoil to a termination point (The termination point at Figure 2, 78) at the trailing edge portion of the airfoil; 
wherein the plurality of film holes provide for bore cooling of the airfoil of at least the suction side wall (Paragraph 0035), 
wherein the plurality of film holes provide for film cooling of the trailing edge portion of the airfoil (Figure 2, 68 closest to 78 provides for film cooling of 78), wherein the trailing edge portion of the airfoil, including an interior of the trailing edge portion, is solid (The trailing edge portion and its interior is solid).
Kress does not disclose impingement cooling to the inner surface of the airfoil along a first sixty percent of the chord length of the airfoil; wherein the plurality of film holes are positioned along the airfoil at a location from forty percent along the chord length to up to eighty percent along the chord length, as measured along the chord line from the starting point at the leading edge portion of the airfoil; wherein the trailing edge portion of the airfoil, including an interior of the trailing edge portion, is solid from a location corresponding to eighty percent of the 
However, Frederick teaches a nozzle segment (The segment of just Figure 1, 10) 
a stator component (Figure 1, 10) having an airfoil (Figure 2, 12) that extends radially between an inner band (Figure 1, 22) and an outer band (Figure 1, 28), the stator component defining a radial cooling channel (Figure 2, 66), the airfoil comprising a leading edge portion (Figure 2, 18), a trailing edge portion (Figure 2, 20), a pressure side wall (Figure 2, 14) and a suction side wall (Figure 2, 16); and 
a strut (Figure 2, 38) disposed within the radial cooling channel and defining an inner radial cooling passage (Figure 2, 62) within the radial cooling channel, the strut defining a plurality of apertures (Figure 1, 58 on the strut) that provide for fluid communication from the inner radial cooling passage to the radial cooling channel; and 
in Column 2, line 7-30 that the location of impingement cooling is a results-effective variable that controls the useful life of the airfoil (Column 2, line 7-30 states that the location of impingement cooling is a results-effective variable that controls the temperature distribution of the airfoil which is a results effective variable that controls the useful life of the airfoil. Locating the impingement cooling on the inner surface of the airfoil would place the impingement cooling along the chord line).  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the location of impingement cooling is a results-effective variable that controls the useful life of the airfoil.  Thus, the claimed limitation of impingement cooling to the inner surface of the airfoil along a first sixty percent of the chord length of the airfoil is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress to provide impingement cooling to the inner surface of the airfoil along a first sixty percent of the chord length of the airfoil in order to optimize the useful life of the airfoil (Column 2, line 24, The modification has impingement cooling along the recited percentages of the chord length of the airfoil).
Kress in view of Frederick does not teach wherein the plurality of film holes are positioned along the airfoil at a location from forty percent along the chord length to up to eighty percent along the chord length, as measured along the chord line from the starting point at the leading edge portion of the airfoil; wherein the trailing edge portion of the airfoil, including an interior of the trailing edge portion, is solid from a location corresponding to eighty percent of the chord length of the airfoil to the termination point at the trailing edge portion of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil.
However, Clark teaches a nozzle segment (Figure 1) comprising
a stator component (Figure 1, 10) having an airfoil (Paragraph 0042) that extends radially between an inner band (The bottom wall of Figure 1 where 10 extends from) and an outer band (The top wall of Figure 1 where 10 extends to), the airfoil comprising a leading edge portion (The leading edge of Figure 1, 10.  Paragraph 0052 and 0062 describe the leading edge), a trailing edge portion (The trailing edge of Figure 1, 10.  The vane trailing edge in Paragraph 0061), a pressure side wall (Figure 1, 14) and a suction side wall (The side opposite Figure 1, 14.  The suction side in Paragraph 0062) and a plurality of film holes (Figure 1, 12); and
in Paragraph 0006, 0007, and 0039 teaches that the location of the film cooling holes is a results-effective variable that controls the location of the film cooling which is a results-effective variable that controls component life (Locating the film cooling holes and film cooling on the vane surface would place the film cooling holes and film cooling along the chord line).  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the location of the film cooling holes are result-effective variables that control the component life.  Thus, the claimed limitation of wherein the plurality of film holes are positioned along the airfoil at a location from forty percent along the chord length to up to eighty percent along the chord length, as measured along the chord line from the starting point at the leading edge portion of the airfoil; wherein the trailing edge portion of the airfoil is solid from a location corresponding to eighty percent of the chord length of the airfoil to the termination point at the trailing edge portion of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick wherein the plurality of film  (The modification has film cooling holes at the recited percentages along the chord length)
Kress in view of Frederick and Clark does not teach wherein the interior of the trailing edge portion is solid from a location corresponding to eighty percent of the chord length of the airfoil to the termination point at the trailing edge portion of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil.
However, Chang teaches a nozzle segment (Figure 3, 60), comprising: 
a stator component (Figure 2, 62) having an airfoil (Figure 2 62 has an airfoil) that extends radially between an inner band (Figure 3, 66) and an outer band (Figure 3, 64), the stator component defining a radial channel (Figure 2, 84 and the space occupied by 78), the airfoil comprising a leading edge portion (Figure 2, 72), a trailing edge portion (Figure 2, 74), a pressure side wall (Figure 2, 68) and a suction side wall (Figure 2, 76); and
in Paragraph 0049 and 0051 that the interior of the trailing edge being solid from a starting point along a chord line to the trailing edge is a results effective variable that controls the strength of the airfoil (In paragraph 0051, Chang teaches having a percentage of the chord line being solid, e.g. from the trailing edge of Figure 2, 78 (which is a starting point along a chord line) to 74, so that one of ordinary skill in the art would recognize that the percentage of chord length at the trailing edge region that is solid is a results effective variable that controls the strength  of the airfoil).  A particular parameter is a result-effective 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark wherein the interior of the trailing edge portion is solid from a location corresponding to eighty percent of the chord length of the airfoil to the termination point at the trailing edge portion of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil in order to optimize the strength of the airfoil (The modification has the interior of the trailing edge portion being solid at the recited percentages along the chord length)
Regarding claim 3, Kress in view of Frederick and Clark and Chang teach the invention as claimed.
Kress in view of Frederick and Clark does not disclose wherein the stator component is formed from a ceramic matrix composite material.
(Paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark wherein the stator component is formed from a ceramic matrix composite material as taught by and suggested by Chang in order to provide favorable thermal performance properties (Paragraph 0003, the modification makes the airfoil from CMC material).

Claim 4, 6, 7, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kress in view of Frederick and Clark and Chang as applied to claim 1 above, and further in view of Peterman (US 20040170498 as referenced in OA dated 12/8/2020).

    PNG
    media_image1.png
    690
    648
    media_image1.png
    Greyscale

Annotated Figure 3 of Peterman (US 20040170498 as referenced in OA dated 12/8/2020)

Regarding claim 4, Kress in view of Frederick and Clark and Chang teaches the invention as claimed.
Kress in view of Frederick and Clark and Chang does not teach a baffle connected to the strut, wherein the baffle extends radially in span and chordwise about an aft portion of the strut and defines a flow passage between the baffle and the strut.
However, Peterman teaches a nozzle segment (Figure 2, 10), comprising: 
a stator component (Figure 2, 28) having an airfoil (Figure 2, 28 has an airfoil) that extends radially between an inner band (Figure 2, 26) and an outer band (Figure 2, 24), the (Figure 2, 41, 58, 43 form a cooling channel), the airfoil comprising a leading edge portion (Figure 2, LE), a trailing edge portion (Figure 2, TE), a pressure side wall (Figure 2, 22) and a suction side wall (Figure 2, 23) and a plurality of film holes (Figure 2, 84) in fluid communication with the radial cooling channel; and 
a strut (Annotated Figure 3, labeled strut defined by the dashed lines) disposed within the radial cooling channel and defining an inner radial cooling passage (The cooling inner radial cooing passaged defined by the strut) within the radial cooling channel, the strut defining a plurality of apertures (Figure 6, 70 on 73) that provide for fluid communication from the inner radial cooling passage to the radial cooling channel; and
a baffle (Figure 3, 75.  See Annotated Figure 3, labeled baffle defined by the dotted lines for clarification) connected to the strut, wherein the baffle extends radially in span and chordwise about an aft portion of the strut and defines a flow passage (The flow passage defined by the baffle and Figure 3, 30) between the baffle and the strut.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark and Chang to include a baffle connected to the strut, wherein the baffle extends radially in span and chordwise about an aft portion of the strut and defines a flow passage between the baffle and the strut as taught by and suggested by Peterman in order to provide significant stiffness to the nozzle segment, additional safety in the event of airfoil cracking (Paragraph 0026) and a very durable nozzle (Paragraph 0012, the modification uses the bifurcated cavity, stiffening rib, impingement baffle, and nozzle of Peterson).
Regarding claim 6, Kress in view of Frederick and Clark and Chang and Peterman teaches the invention as claimed.
Kress in view of Frederick and Clark and Chang does not teach wherein the flow passage of the baffle is in fluid communication with the inner radial cooling passage and the radial cooling channel.
(The inner radial cooling passages feeds the flow passage of the baffle which feeds the radial cooling channel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark and Chang wherein the flow passage of the baffle is in fluid communication with the inner radial cooling passage and the radial cooling channel as taught by and suggested by Peterman in order to provide significant stiffness to the nozzle segment, additional safety in the event of airfoil cracking (Paragraph 0026) and a very durable nozzle (Paragraph 0012, this is the same modification as claim 4).
Regarding claim 7, Kress in view of Frederick and Clark and Chang and Peterman teaches the invention as claimed.
Kress in view of Frederick and Clark and Chang does not teach wherein the baffle defines a plurality of exhaust holes, wherein the plurality of exhaust holes provide for fluid communication from the flow passage through the baffle and into the radial cooling channel.
However, Peterman teaches wherein the baffle defines a plurality of exhaust holes (Figure 6, 70 on 75), wherein the plurality of exhaust holes provide for fluid communication from the flow passage through the baffle and into the radial cooling channel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark and Chang wherein the baffle defines a plurality of exhaust holes, wherein the plurality of exhaust holes provide for fluid communication from the flow passage through the baffle and into the radial cooling channel as taught by and suggested by Peterman in order to provide significant stiffness to the nozzle segment, additional safety in the event of airfoil cracking (Paragraph 0026) and a very durable nozzle (Paragraph 0012, this is the same modification as claim 4).
Regarding claim 21, Kress in view of Frederick and Clark and Chang teaches the invention as claimed.
Kress in view of Frederick and Clark and Chang does not teach a baffle connected to the strut so as to prevent direct impingement cooling of the inner surface of the airfoil aft of an aft portion of the strut.
However, Peterman teaches a nozzle segment (Figure 2, 10), comprising: 
a stator component (Figure 2, 28) having an airfoil (Figure 2, 28 has an airfoil) that extends radially between an inner band (Figure 2, 26) and an outer band (Figure 2, 24), the stator component defining a radial cooling channel (Figure 2, 41, 58, 43 form a cooling channel), the airfoil comprising a leading edge portion (Figure 2, LE), a trailing edge portion (Figure 2, TE), a pressure side wall (Figure 2, 22) and a suction side wall (Figure 2, 23) and a plurality of film holes (Figure 2, 84) in fluid communication with the radial cooling channel; and 
a strut (Annotated Figure 3, labeled strut defined by the dashed lines) disposed within the radial cooling channel and defining an inner radial cooling passage (The cooling inner radial cooing passaged defined by the strut) within the radial cooling channel, the strut defining a plurality of apertures (Figure 6, 70 on 73) that provide for fluid communication from the inner radial cooling passage to the radial cooling channel; and
a baffle (Figure 3, 75.  See Annotated Figure 3, labeled baffle defined by the dotted lines for clarification) connected to the strut so as to prevent direct impingement cooling of the inner surface of the airfoil aft of an aft portion of the strut (The baffle prevents direct impingement of the inner surface of the airfoil aft of an aft portion of the strut because the air must now travel through the baffle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark and Chang to include a baffle connected to the strut so as to prevent direct impingement cooling of the inner surface of the airfoil aft of an aft portion of the strut as taught by and suggested by Peterman in (Paragraph 0026) and a very durable nozzle (Paragraph 0012, the modification uses the bifurcated cavity, stiffening rib, impingement baffle, and nozzle of Peterson).
Regarding claim 22, Kress in view of Frederick and Clark and Chang and Peterman teaches the invention as claimed.
Kress in view of Frederick and Clark and Chang does not teach wherein the baffle extends radially in span from fifty percent to less than one-hundred percent of a total radial span of the strut.
However, Peterman teaches wherein the baffle extends radially in span from fifty percent to less than one-hundred percent (The baffle extends from fifty percent to less than one-hundred percent) of a total radial span (Annotated Figure 3, labeled total radial span span) of the strut.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark and Chang wherein the baffle extends radially in span from fifty percent to less than one-hundred percent of a total radial span of the strut as taught by and suggested by Peterman in order to provide significant stiffness to the nozzle segment, additional safety in the event of airfoil cracking (Paragraph 0026) and a very durable nozzle (Paragraph 0012, this is the same modification as claim 21).
Regarding claim 23, Kress in view of Frederick and Clark and Chang and Peterman teaches the invention as claimed.
Kress in view of Frederick and Clark and Chang does not teach wherein the baffle provides fluid communication between the inner radial cooling passage and the radial cooling channel at a radially inward portion of the baffle and/or at a radially outward portion of the baffle.
(The inner radial cooling passages feeds the flow passage of the baffle which feeds the radial cooling channel) at a radially inward portion of the baffle and/or at a radially outward portion of the baffle (Figure 6, 70 on 75 is located at the radially inward and outward portions of the baffle so that the baffle provides fluid communication to the radially cooling channel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark and Chang wherein the baffle provides fluid communication between the inner radial cooling passage and the radial cooling channel at a radially inward portion of the baffle and/or at a radially outward portion of the baffle as taught by and suggested by Peterman in order to provide significant stiffness to the nozzle segment, additional safety in the event of airfoil cracking (Paragraph 0026) and a very durable nozzle (Paragraph 0012, this is the same modification as claim 21).

Claim 8, 10, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kress in view of Frederick and Clark and Chang and Berczik et al (US 20120301312 as referenced in OA dated 12/10/2019).
Regarding claim 8, Kress teaches a nozzle assembly (Figure 1, 30. Paragraph 0025) comprising, comprising: 
a plurality of nozzle segments (The segments in Paragraph 0025) annularly arranged, each of the plurality of nozzle segments comprising: 
a stator component (Figure 1, 36) having an airfoil (The airfoil seen in Figure 2) that extends radially between an inner band (Figure 1, 40) and an outer band (Figure 1, 38), the stator component defining a radial cooling channel (The radial cooling channel of Figure 3, 36), the airfoil comprising a leading edge portion (The region around Figure 2, 76), a trailing (The region around Figure 2, 78), a pressure side wall (Paragraph 0043) and a suction side wall (Paragraph 0043) and a plurality of film holes (Figure 2, 68) in fluid communication with the radial cooling channel; and
a strut (Figure 1, 64) disposed within the radial cooling channel and defining an inner radial cooling passage (The inner radial cooling passaged defined by Figure 1, 64) within the radial cooling channel, the strut defining a plurality of apertures (Paragraph 0034) that provide for fluid communication from the inner radial cooling passage to the radial cooling channel; 
wherein the plurality of apertures are positioned and arranged along the strut so as to provide impingement cooling to an inner surface (The inner surface defining Figure 1, 36) of the airfoil along a chord length (The chord length along the chord line as measured from the leading edge) of the airfoil, the chord length measured along a chord line (The chord line measured from Figure 2, 76 to 78) from a starting point (The starting point at Figure 2, 76) at the leading edge portion of the airfoil to a termination point (The termination point at Figure 2, 78) at the trailing edge portion of the airfoil; and 
wherein the plurality of film holes provide for bore cooling of the airfoil of at least the suction side wall (Paragraph 0035), 
wherein the plurality of film holes provide for film cooling of the trailing edge portion of the airfoil (Figure 2, 68 closest to 78 provides for film cooling of 78), and wherein the trailing edge portion of airfoil, including an interior of the trailing edge portion, is solid (The trailing edge portion and its interior is solid).
Kress does not disclose the plurality of nozzle segments coupled together via an outer support ring and an inner support ring; the inner band connected to the inner support ring and the outer band connected to the outer support ring; impingement cooling to the inner surface of the airfoil along a first sixty percent of the chord length of the airfoil; wherein the plurality of film holes are positioned along the airfoil at a location from forty percent along the chord length to up 
However, Frederick teaches a plurality of nozzle segments (The segment of just Figure 1, 10.  Column 1, line 9-20), each of the plurality of nozzle segments comprising
 a stator component (Figure 1, 10) having an airfoil (Figure 2, 12) that extends radially between an inner band (Figure 1, 22) and an outer band (Figure 1, 28), the stator component defining a radial cooling channel (Figure 2, 66), the airfoil comprising a leading edge portion (Figure 2, 18), a trailing edge portion (Figure 2, 20), a pressure side wall (Figure 2, 14) and a suction side wall (Figure 2, 16); and 
a strut (Figure 2, 38) disposed within the radial cooling channel and defining an inner radial cooling passage (Figure 2, 62) within the radial cooling channel, the strut defining a plurality of apertures (Figure 1, 58 on the strut) that provide for fluid communication from the inner radial cooling passage to the radial cooling channel; and 
in Column 2, line 7-30 that the location of impingement cooling is a results-effective variable that controls the useful life of the airfoil (Column 2, line 7-30 states that the location of impingement cooling is a results-effective variable that controls the temperature distribution of the airfoil which is a results effective variable that controls the useful life of the airfoil. Locating the impingement cooling on the inner surface of the airfoil would place the impingement cooling along the chord line).  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress to provide impingement cooling to the inner surface of the airfoil along a first sixty percent of the chord length of the airfoil in order to optimize the useful life of the airfoil (Column 2, line 24, The modification has impingement cooling along the recited percentages of the chord length of the airfoil).
Kress in view of Frederick does not teach the plurality of nozzle segments coupled together via an outer support ring and an inner support ring; the inner band connected to the inner support ring and the outer band connected to the outer support ring; wherein the plurality of film holes are positioned along the airfoil at a location from forty percent along the chord length to up to eighty percent along the chord length, as measured along the chord line from the starting point at the leading edge portion of the airfoil; film cooling from a location corresponding to fifty percent of the chord length to eighty percent of the chord length of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil, and wherein the trailing edge portion of the airfoil, including an interior of the trailing edge 
However, Clark teaches a nozzle segment (Figure 1) comprising
a stator component (Figure 1, 10) having an airfoil (Paragraph 0042) that extends radially between an inner band (The bottom wall of Figure 1 where 10 extends from) and an outer band (The top wall of Figure 1 where 10 extends to), the airfoil comprising a leading edge portion (The leading edge of Figure 1, 10.  Paragraph 0052 and 0062 describe the leading edge), a trailing edge portion (The trailing edge of Figure 1, 10.  The vane trailing edge in Paragraph 0061), a pressure side wall (Figure 1, 14) and a suction side wall (The side opposite Figure 1, 14.  The suction side in Paragraph 0062) and a plurality of film holes (Figure 1, 12); and
in Paragraph 0006, 0007, and 0039 teaches that the location of the film cooling holes is a results-effective variable that controls the location of the film cooling which is a results-effective variable that controls component life (Locating the film cooling holes and film cooling on the vane surface would place the film cooling holes and film cooling along the chord line).  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the location of the film cooling holes and film cooling location are result-effective variables that control the component life.  Thus, the claimed limitation of wherein the plurality of film holes are positioned along the airfoil at a location from forty percent along the chord length to up to eighty percent along the chord length, as measured along the chord line from the starting point at the leading edge portion of the airfoil; film cooling from a location corresponding to fifty percent of the chord length to eighty percent of the chord length of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil, and wherein the trailing edge portion 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick wherein the plurality of film holes are positioned along the airfoil at a location from forty percent along the chord length to up to eighty percent along the chord length, as measured along the chord line from the starting point at the leading edge portion of the airfoil; film cooling from a location corresponding to fifty percent of the chord length to eighty percent of the chord length of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil, and wherein the trailing edge portion of the airfoil is solid from a location corresponding to eighty percent of the chord length of the airfoil to the termination point at the trailing edge portion of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil in order to optimize component life (The modification has film cooling and film cooling holes at the recited percentages along the chord length).
Kress in view of Frederick and Clark does not teach the plurality of nozzle segments coupled together via an outer support ring and an inner support ring; the inner band connected to the inner support ring and the outer band connected to the outer support ring; and wherein 
However, Chang teaches a nozzle segment (Figure 3, 60), comprising: 
a stator component (Figure 2, 62) having an airfoil (Figure 2 62 has an airfoil) that extends radially between an inner band (Figure 3, 66) and an outer band (Figure 3, 64), the stator component defining a radial channel (Figure 2, 84 and the space occupied by 78), the airfoil comprising a leading edge portion (Figure 2, 72), a trailing edge portion (Figure 2, 74), a pressure side wall (Figure 2, 68) and a suction side wall (Figure 2, 76); and
in Paragraph 0049 and 0051 that the interior of the trailing edge being solid from a starting point along a chord line to the trailing edge is a results effective variable that controls the strength of the airfoil (In paragraph 0051, Chang teaches having a percentage of the chord line being solid, e.g. from the trailing edge of Figure 2, 78 (which is a starting point along a chord line) to 74, so that one of ordinary skill in the art would recognize that the percentage of chord length at the trailing edge region that is solid is a results effective variable that controls the strength  of the airfoil). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the interior of the trailing edge being solid from a starting point along a chord line to the trailing edge is a results effective variable that controls the strength of the airfoil.  Thus, the claimed limitation of wherein the interior of the trailing edge portion is solid from a location corresponding to eighty percent of the chord length of the airfoil to the termination point at the trailing edge portion of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark wherein the interior of the trailing edge portion is solid from a location corresponding to eighty percent of the chord length of the airfoil to the termination point at the trailing edge portion of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil in order to optimize the strength of the airfoil (The modification has the interior of the trailing edge portion being solid at the recited percentages along the chord length).
Kress in view of Frederick and Clark and Chang does not teach the plurality of nozzle segments coupled together via an outer support ring and an inner support ring; the inner band connected to the inner support ring and the outer band connected to the outer support ring.
However, Berczik teaches a nozzle assembly (Figure 3), comprising: 
a plurality of nozzle segments (Figure 5, 82), annularly arranged and coupled together via an outer support ring (Figure 4, 66) and an inner support ring (Figure 4, 68), each nozzle segment comprising: 
a stator component (Figure 5, 84) having an airfoil (Figure 5, 84 is an airfoil) that extends radially between an inner band (Figure 5, 90) connected to the inner support ring (Paragraph 0029) and an outer band (Figure 5, 92) connected to the outer support ring (Paragraph 0029), the airfoil comprising a leading edge portion (Figure 5, 84L), a trailing edge (Figure 5, 84T), a pressure side wall (Figure 5, 94) and a suction side wall (Figure 5, 96).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark and Chang wherein the plurality of nozzle segments coupled together via an outer support ring and an inner support ring; the inner band connected to the inner support ring and the outer band connected to the outer support ring as taught by and suggested by Berczik because it has been held that applying a known technique, in this case Berczik’s  mounting of the nozzle segments according to the steps described immediately above, to a known device, in this case, Kress in view of Frederick and Clark and Chang’s nozzle segments, ready for improvement to yield predictable results, in this case providing a suitable mounting means, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has the nozzle segments attached to an inner and outer ring).
Regarding claim 10, Kress in view of Frederick and Clark and Chang and Berczik teach the invention as claimed.
Kress in view of Frederick and Clark does not teach wherein the stator component is formed from a ceramic matrix composite material.
However, Chang teaches wherein the stator component is formed from a ceramic matrix composite material (Paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark wherein the stator component is formed from a ceramic matrix composite material as taught by and suggested by Chang in order to provide favorable thermal performance properties (Paragraph 0003, the modification makes the airfoil from CMC material).
Regarding claim 15, Kress teaches a gas turbine (Paragraph 0001), comprising: 
(Paragraph 0002 recites a compressor); 
a combustor (The combustor of Paragraph 0002) disposed downstream from the compressor; and 
a turbine (The turbine of Paragraph 0002) disposed downstream from the combustor, wherein the turbine comprises a nozzle assembly (Figure 1, 30.  Paragraph 0025) disposed upstream from a row of turbine blades (Figure 1, 32), the nozzle assembly having a plurality of nozzle segments annularly arranged, each of the plurality of nozzle segments comprising:
a stator component (Figure 1, 36) having an airfoil (The airfoil seen in Figure 2) that extends radially between an inner band (Figure 1, 40) and an outer band (Figure 1, 38), the stator component defining a radial cooling channel (The radial cooling channel of Figure 3, 36), the airfoil comprising a leading edge portion (The region around Figure 2, 76), a trailing edge portion (The region around Figure 2, 78), a pressure side wall (Paragraph 0043) and a suction side wall (Paragraph 0043) and a plurality of film holes (Figure 2, 68) in fluid communication with the radial cooling channel; and
a strut (Figure 1, 64) disposed within the radial cooling channel and defining an inner radial cooling passage (The inner radial cooling passaged defined by Figure 1, 64) within the radial cooling channel, the strut defining a plurality of apertures (Paragraph 0034) that provide for fluid communication from the inner radial cooling passage to the radial cooling channel; 
wherein the plurality of apertures are positioned and arranged along the strut so as to provide impingement cooling to an inner surface (The inner surface defining Figure 1, 36) of the airfoil along a chord length (The chord length along the chord line as measured from the leading edge) of the airfoil, the chord length measured along a chord line (The chord line measured from Figure 2, 76 to 78) from a starting point (The starting point at Figure 2, 76) at the leading edge portion of the airfoil to a termination point (The termination point at Figure 2, 78) at the trailing edge portion of the airfoil; and 
(Paragraph 0035), and 
wherein the plurality of film holes provide for film cooling of the trailing edge portion of the airfoil (Figure 2, 68 closest to 78 provides for film cooling of 78), and wherein the trailing edge portion of airfoil, including an interior of the trailing edge portion, is solid (The trailing edge portion and its interior is solid).
Kress does not disclose the plurality of nozzle segments coupled together via an outer support ring and an inner support ring; the inner band connected to the inner support ring and the outer band connected to the outer support ring; impingement cooling to the inner surface of the airfoil along a first sixty percent of the chord length of the airfoil; wherein the plurality of film holes are positioned along the airfoil at a location from forty percent along the chord length to up to eighty percent along the chord length, as measured along the chord line from the starting point at the leading edge portion of the airfoil; film cooling from a location corresponding to fifty percent of the chord length to eighty percent of the chord length of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil, and wherein the trailing edge portion of the airfoil, including an interior of the trailing edge portion, is solid from a location corresponding to eighty percent of the chord length of the airfoil to the termination point at the trailing edge portion of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil.
However, Frederick teaches a gas turbine engine (Column 1, line 9-20), comprising:
a combustor disposed downstream from a compressor (Column 1, line 9-12); and
a plurality of nozzle segments (The segment of just Figure 1, 10.  Column 1, line 9-20), each of the plurality of nozzle segments comprising
a stator component (Figure 1, 10) having an airfoil (Figure 2, 12) that extends radially between an inner band (Figure 1, 22) and an outer band (Figure 1, 28), the stator component defining a radial cooling channel (Figure 2, 66), the airfoil comprising a leading edge portion (Figure 2, 18), a trailing edge portion (Figure 2, 20), a pressure side wall (Figure 2, 14) and a suction side wall (Figure 2, 16); and 
a strut (Figure 2, 38) disposed within the radial cooling channel and defining an inner radial cooling passage (Figure 2, 62) within the radial cooling channel, the strut defining a plurality of apertures (Figure 1, 58 on the strut) that provide for fluid communication from the inner radial cooling passage to the radial cooling channel; and 
in Column 2, line 7-30 that the location of impingement cooling is a results-effective variable that controls the useful life of the airfoil (Column 2, line 7-30 states that the location of impingement cooling is a results-effective variable that controls the temperature distribution of the airfoil which is a results effective variable that controls the useful life of the airfoil. Locating the impingement cooling on the inner surface of the airfoil would place the impingement cooling along the chord line).  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the location of impingement cooling is a results-effective variable that controls the useful life of the airfoil.  Thus, the claimed limitation of impingement cooling to the inner surface of the airfoil along a first sixty percent of the chord length of the airfoil is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
(Column 2, line 24, The modification has impingement cooling along the recited percentages of the chord length of the airfoil).
Kress in view of Frederick does not teach the plurality of nozzle segments coupled together via an outer support ring and an inner support ring; the inner band connected to the inner support ring and the outer band connected to the outer support ring; wherein the plurality of film holes are positioned along the airfoil at a location from forty percent along the chord length to up to eighty percent along the chord length, as measured along the chord line from the starting point at the leading edge portion of the airfoil; film cooling from a location corresponding to fifty percent of the chord length to eighty percent of the chord length of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil, and wherein the trailing edge portion of the airfoil, including an interior of the trailing edge portion, is solid from a location corresponding to eighty percent of the chord length of the airfoil to the termination point at the trailing edge portion of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil.
However, Clark teaches a gas turbine engine (Paragraph 0003) comprising plurality of  nozzle segments (Figure 1, Paragraph 0061), each of the plurality of nozzle segments comprising
a stator component (Figure 1, 10) having an airfoil (Paragraph 0042) that extends radially between an inner band (The bottom wall of Figure 1 where 10 extends from) and an outer band (The top wall of Figure 1 where 10 extends to), the airfoil comprising a leading edge portion (The leading edge of Figure 1, 10.  Paragraph 0052 and 0062 describe the leading edge), a trailing edge portion (The trailing edge of Figure 1, 10.  The vane trailing edge in Paragraph 0061), a pressure side wall (Figure 1, 14) and a suction side wall (The side opposite Figure 1, 14.  The suction side in Paragraph 0062) and a plurality of film holes (Figure 1, 12); and
in Paragraph 0006, 0007, and 0039 teaches that the location of the film cooling holes is a results-effective variable that controls the location of the film cooling which is a results-effective variable that controls component life (Locating the film cooling holes and film cooling on the vane surface would place the film cooling holes and film cooling along the chord line).  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the location of the film cooling holes and film cooling location are result-effective variables that control the component life.  Thus, the claimed limitation of wherein the plurality of film holes are positioned along the airfoil at a location from forty percent along the chord length to up to eighty percent along the chord length, as measured along the chord line from the starting point at the leading edge portion of the airfoil; film cooling from a location corresponding to fifty percent of the chord length to eighty percent of the chord length of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil; and wherein the trailing edge portion of the airfoil is solid from a location corresponding to eighty percent of the chord length of the airfoil to the termination point at the trailing edge portion of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick wherein the plurality of film holes are positioned along the airfoil at a location from forty percent along the chord length to up to eighty percent along the chord length, as measured along the chord line from the starting point at the leading edge portion of the airfoil; film cooling from a location corresponding to fifty percent of the chord length to eighty percent of the chord length of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil; and wherein the trailing edge portion of the airfoil is solid from a location corresponding to eighty percent of the chord length of the airfoil to the termination point at the trailing edge portion of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil in order to optimize component life (The modification has film cooling and film cooling holes at the recited percentages along the chord length).
Kress in view of Frederick and Clark does not teach the plurality of nozzle segments coupled together via an outer support ring and an inner support ring; the inner band connected to the inner support ring and the outer band connected to the outer support ring; and wherein the interior of the trailing edge portion is solid from a location corresponding to eighty percent of the chord length of the airfoil to the termination point at the trailing edge portion of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil.
However, Chang teaches a gas turbine engine (Figure 1, 20) comprising plurality of nozzle segments (Figure 3, 60.  Paragraph 0039), each of the plurality of nozzle segments comprising: 
a stator component (Figure 2, 62) having an airfoil (Figure 2 62 has an airfoil) that extends radially between an inner band (Figure 3, 66) and an outer band (Figure 3, 64), the (Figure 2, 84 and the space occupied by 78), the airfoil comprising a leading edge portion (Figure 2, 72), a trailing edge portion (Figure 2, 74), a pressure side wall (Figure 2, 68) and a suction side wall (Figure 2, 76); and
in Paragraph 0049 and 0051 that the interior of the trailing edge being solid from a starting point along a chord line to the trailing edge is a results effective variable that controls the strength of the airfoil (In paragraph 0051, Chang teaches having a percentage of the chord line being solid, e.g. from the trailing edge of Figure 2, 78 (which is a starting point along a chord line) to 74, so that one of ordinary skill in the art would recognize that the percentage of chord length at the trailing edge region that is solid is a results effective variable that controls the strength  of the airfoil). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the interior of the trailing edge being solid from a starting point along a chord line to the trailing edge is a results effective variable that controls the strength of the airfoil.  Thus, the claimed limitation of wherein the interior of the trailing edge portion is solid from a location corresponding to eighty percent of the chord length of the airfoil to the termination point at the trailing edge portion of the airfoil, as measured along the chord line from the starting point at the leading edge portion of the airfoil is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
(The modification has the interior of the trailing edge portion being solid at the recited percentages along the chord length).
Kress in view of Frederick and Clark and Chang does not teach the plurality of nozzle segments coupled together via an outer support ring and an inner support ring; the inner band connected to the inner support ring and the outer band connected to the outer support ring.
However, Berczik teaches a nozzle assembly (Figure 3), comprising: 
a plurality of nozzle segments (Figure 5, 82), annularly arranged and coupled together via an outer support ring (Figure 4, 66) and an inner support ring (Figure 4, 68), each nozzle segment comprising: 
a stator component (Figure 5, 84) having an airfoil (Figure 5, 84 is an airfoil) that extends radially between an inner band (Figure 5, 90) connected to the inner support ring (Paragraph 0029) and an outer band (Figure 5, 92) connected to the outer support ring (Paragraph 0029), the airfoil comprising a leading edge portion (Figure 5, 84L), a trailing edge portion (Figure 5, 84T), a pressure side wall (Figure 5, 94) and a suction side wall (Figure 5, 96).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark and Chang wherein the plurality of nozzle segments coupled together via an outer support ring and an inner support ring; the inner band connected to the inner support ring and the outer band connected (The modification has the nozzle segments attached to an inner and outer ring).
Regarding claim 17, Kress in view of Frederick and Clark and Chang and Berczik teach the invention as claimed.
Kress in view of Frederick and Clark does not teach wherein the stator component is formed from a ceramic matrix composite material.
However, Chang teaches wherein the stator component is formed from a ceramic matrix composite material (Paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark wherein the stator component is formed from a ceramic matrix composite material as taught by and suggested by Chang in order to provide favorable thermal performance properties (Paragraph 0003, the modification makes the airfoil from CMC material).

Claim 11, 13, 14, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kress in view of Frederick and Clark and Chang and Berczik as applied to claim 8, 15 above, and further in view of Peterman.
Regarding claim 11, Kress in view of Frederick and Clark and Chang and Berczik teaches the invention as claimed.

However, Peterman teaches a plurality of nozzle segment (Figure 2, 10, Paragraph 0005), each of the plurality of nozzle segments comprising: 
a stator component (Figure 2, 28) having an airfoil (Figure 2, 28 has an airfoil) that extends radially between an inner band (Figure 2, 26) and an outer band (Figure 2, 24), the stator component defining a radial cooling channel (Figure 2, 41, 58, 43 form a cooling channel), the airfoil comprising a leading edge portion (Figure 2, LE), a trailing edge portion (Figure 2, TE), a pressure side wall (Figure 2, 22) and a suction side wall (Figure 2, 23) and a plurality of film holes (Figure 2, 84) in fluid communication with the radial cooling channel; and 
a strut (Annotated Figure 3, labeled strut defined by the dashed lines) disposed within the radial cooling channel and defining an inner radial cooling passage (The cooling inner radial cooing passaged defined by the strut) within the radial cooling channel, the strut defining a plurality of apertures (Figure 6, 70 on 73) that provide for fluid communication from the inner radial cooling passage to the radial cooling channel;
wherein each of the plurality of nozzle segments further comprises a baffle (Figure 3, 75.  See Annotated Figure 3, labeled baffle defined by the dotted lines for clarification) connected to the strut, wherein the baffle extends radially in span and chordwise about an aft portion of the strut and defines a flow passage (The flow passage defined by the baffle and Figure 3, 30) between the baffle and the strut.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark and Chang and Berczik wherein each of the plurality of nozzle segments further comprises a baffle connected to the strut, wherein each of the plurality of nozzle segments further comprises a baffle connected (Paragraph 0026) and a very durable nozzle (Paragraph 0012, the modification uses the bifurcated cavity, stiffening rib, impingement baffle, and nozzle of Peterson).
Regarding claim 13, Kress in view of Frederick and Clark and Chang and Berczik and Peterman teaches the invention as claimed.
Kress in view of Frederick and Clark and Chang and Berczik does not teach wherein the flow passage of the baffle is in fluid communication with the inner radial cooling passage and the radial cooling channel.
However, Peterman teaches wherein the flow passage of the baffle is in fluid communication with the inner radial cooling passage and the radial cooling channel (The inner radial cooling passages feeds the flow passage of the baffle which feeds the radial cooling channel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark and Chang and Berczik wherein the flow passage of the baffle is in fluid communication with the inner radial cooling passage and the radial cooling channel as taught by and suggested by Peterman in order to provide significant stiffness to the nozzle segment, additional safety in the event of airfoil cracking (Paragraph 0026) and a very durable nozzle (Paragraph 0012, this is the same modification as claim 11).
Regarding claim 14, Kress in view of Frederick and Clark and Chang and Berczik and Peterman teaches the invention as claimed.

However, Peterman teaches wherein the baffle defines a plurality of exhaust holes (Figure 6, 70 on 75), wherein the plurality of exhaust holes provide for fluid communication from the flow passage through the baffle and into the radial cooling channel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark and Chang and Berczik wherein the baffle defines a plurality of exhaust holes, wherein the plurality of exhaust holes provide for fluid communication from the flow passage through the baffle and into the radial cooling channel as taught by and suggested by Peterman in order to provide significant stiffness to the nozzle segment, additional safety in the event of airfoil cracking (Paragraph 0026) and a very durable nozzle (Paragraph 0012, this is the same modification as claim 11).
Regarding claim 18, Kress in view of Frederick and Clark and Chang and Berczik teaches the invention as claimed.
Kress in view of Frederick and Clark and Chang and Berczik does not teach wherein each of the plurality of nozzle segments further comprises a baffle connected to the strut, wherein the baffle extends radially in span and chordwise about an aft portion of the strut and defines a flow passage between the baffle and the strut, wherein the flow passage of the baffle is in fluid communication with the inner radial cooling passage and the radial cooling channel.
However, Peterman teaches a plurality of nozzle segment (Figure 2, 10, Paragraph 0005), each of the plurality of nozzle segments comprising: 
a stator component (Figure 2, 28) having an airfoil (Figure 2, 28 has an airfoil) that extends radially between an inner band (Figure 2, 26) and an outer band (Figure 2, 24), the stator component defining a radial cooling channel (Figure 2, 41, 58, 43 form a cooling channel), the airfoil comprising a leading edge portion (Figure 2, LE), a trailing edge portion (Figure 2, TE), a pressure side wall (Figure 2, 22) and a suction side wall (Figure 2, 23) and a plurality of film holes (Figure 2, 84) in fluid communication with the radial cooling channel; and 
a strut (Annotated Figure 3, labeled strut defined by the dashed lines) disposed within the radial cooling channel and defining an inner radial cooling passage (The cooling inner radial cooing passaged defined by the strut) within the radial cooling channel, the strut defining a plurality of apertures (Figure 6, 70 on 73) that provide for fluid communication from the inner radial cooling passage to the radial cooling channel;
wherein each of the plurality of nozzle segments further comprises a baffle (Figure 3, 75.  See Annotated Figure 3, labeled baffle defined by the dotted lines for clarification) connected to the strut, wherein the baffle extends radially in span and chordwise about an aft portion of the strut and defines a flow passage (The flow passage defined by the baffle and Figure 3, 30) between the baffle and the strut, wherein the flow passage of the baffle is in fluid communication with the inner radial cooling passage and the radial cooling channel (The inner radial cooling passages feeds the flow passage of the baffle which feeds the radial cooling channel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark and Chang and Berczik wherein each of the plurality of nozzle segments further comprises a baffle connected to the strut, wherein the baffle extends radially in span and chordwise about an aft portion of the strut and defines a flow passage between the baffle and the strut, wherein the flow passage of the baffle is in fluid communication with the inner radial cooling passage and the radial cooling channel as taught by and suggested by Peterman in order to provide significant stiffness to the nozzle segment, additional safety in the event of airfoil cracking (Paragraph 0026) and a very durable nozzle (Paragraph 0012, the modification uses the bifurcated cavity, stiffening rib, impingement baffle, and nozzle of Peterson).
Regarding claim 20, Kress in view of Frederick and Clark and Chang and Berczik and Peterman teaches the invention as claimed.
Kress in view of Frederick and Clark and Chang and Berczik does not teach wherein the baffle defines a plurality of exhaust holes, wherein the exhaust holes provide for fluid communication from the flow passage through the baffle and into the radial cooling channel.
However, Peterman teaches wherein the baffle defines a plurality of exhaust holes (Figure 6, 70 on 75), wherein the exhaust holes provide for fluid communication from the flow passage through the baffle and into the radial cooling channel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kress in view of Frederick and Clark and Chang and Berczik wherein the baffle defines a plurality of exhaust holes, wherein the exhaust holes provide for fluid communication from the flow passage through the baffle and into the radial cooling channel as taught by and suggested by Peterman in order to provide significant stiffness to the nozzle segment, additional safety in the event of airfoil cracking (Paragraph 0026) and a very durable nozzle (Paragraph 0012, this is the same modification as claim 11).

Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any combination of references (Schwartz as referenced in OA dated 12/8/2021) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Junkin (US 5746573 as referenced in OA dated 12/8/2020) and Maier (US 5839878 as referenced in OA dated 12/8/2020) teach that it is known for a plurality of nozzle segments annularly arranged and coupled together via an outer support ring and an inner support ring; and a stator component having an airfoil that extends radially between an inner band connected to the inner support ring and an outer band connected to the outer support ring.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741